Cooper, J.,
delivered the opinion of the court.
This is an action by appellee to recover damages for injuries inflicted by appellant by an assault and battery. From a verdict and judgment for two hundred dollars the defendant appeals. The principal error assigned is the action of the court in giving the sixth instruction asked by plaintiff, which is as follows :—
“ The court instructs the jury that if they find for plaintiff they have the right to take into consideration, in estimating the damages, the pecuniary condition of both the plaintiff and defendant.”
*493It is said by counsel for appellant that there is neither principle nor authority for instructing a jury in cases of this character to take into consideration the poverty of the plaintiff.
¥e find no difficulty in supporting the charge upon both principle and authority. The evidence shows that the plaintiff was a poor man, dependent upon his personal labor for his support, and that by reason of the injuries inflicted upon him he was for more than two weeks unable to properly perform his duties, and yet feels the effect of the blows and kicks administered by the defendant.
In actions of this character, in which insult and mortification bear so large proportion to the injury inflicted, juries are not restricted to the actual pecuniary damages sustained. Treating of such actions, Greenleaf says: “Nor are the jury confined to the mere corporal injury which the plaintiff has sustained; but they are at liberty to consider the malice of the defendant, the insulting character of his conduct, the rank in life of the several parties, and all the circumstances of the outrage, and thereupon to award such exemplary damages as the circumstances may in their judgment require.”
In McNamara v. King, 2 Gill. (Ill.) 432, the trial court had permitted evidence of the pecuniary condition of both plaintiff and defendant, and this was assigned for error. The court said: “ We are of opinion that the circuit court decided correctly in admitting the evidence and giving the instructions. In actions of this kind the condition in life and circumstances of the parties are peculiarly the proper subjects for the consideration of the jury in estimating damages; their pecuniary condition may be inquired into. It may be readily supposed that the consequences of a severe personal injury would be more disastrous to a person destitute of pecuniary resources, and dependent wholly on his manual exertions for the support of himself and family, than to an individual differently situated in life. The effect of the injury might be to deprive him and his family of the comforts and necessaries of life. It is- proper that the jury should be influenced by the *494pecuniary resources of the defendant. The more affluent, the more able he is to remunerate the party he has wantonly injured.”
In Gaither v. Blowers, 11 Md. 536, this decision was approved as “ good sense,” and as such we add our concurrence in it.
We find no error in the proceedings. The appellant may congratulate himself upon escaping with so moderate a verdict. A very much larger one would have been supported by the evidence and would have met our hearty approval.

Affirmed.